Citation Nr: 0827323	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-09 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Lauren K. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claim for service connection.


FINDING OF FACT

Chronic foot disability was not shown in service or for many 
years thereafter, and is not shown to be causally or 
etiologically related to service.


CONCLUSION OF LAW

Service connection for a right foot disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).   Under the VCAA, when VA receives 
a claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.   Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in November 2005 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Because of the previous facts, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in March 2006, the regional 
office provided the veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. §5103(a) and 
38 C.F.R. §3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors to consider: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. 5103A(d); 38 C.F.R. 3.159(c)(4).

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA outpatient treatment records, as well as a 
specific VA medical opinion and examination pertinent to the 
issue on appeal in September 2006.  Therefore, the available 
medical evidence and records have been obtained in order to 
make an adequate determination.

Neither the veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smtih v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Right Foot 
Disorder

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran is claiming entitlement to service connection for 
a right foot condition.  He asserts that he received an 
injury to his right foot during boot camp in 1969 when his 
foot was stepped on by another person.  He states he informed 
his commander a few days after the incident and subsequently 
was sent to the clinic.  Veteran says he was informed he had 
a broken bone in his right foot but that there was no need 
for a cast.

The service treatment records have been reviewed.  The 
veteran's January 1969 enlistment examination revealed no 
previous foot trouble.  The service treatment records reflect 
a consultation with the doctor in May 1969 for pain on the 
top of right foot, consistent with the veteran's statement.  
Moderate swelling over the carpal surface of the foot was 
noted, and x-rays were taken due to a possible fracture in 
the right foot.  The veteran was told to have no activity 
that day.  Two days later, x-rays revealed a well-healed 
stress fracture of the third metatarsal, and the veteran was 
returned to light duty.  Although the clinical record 
confirms an injury to the right foot on one occasion, there 
is no indication in the record that a chronic foot condition 
developed, nor were there any continuity of symptoms noted in 
the remainder of the service medical records.  

The Board acknowledges the in-service treatment for a right 
foot injury, specifically swelling in the area of an old 
stress fracture of the third metatarsal.  There is no 
indication that the veteran sustained this injury in service 
and he has never made that claim.  It is additionally noted 
that during the discharge examination in June 1971 the 
veteran's feet were evaluated as normal.  

As noted, the claims folder contains no evidence that the 
veteran was seen for complaints of foot pain until he was 
seen by the VA in October 2005.  At that time, the assessment 
was right foot pain and he was to be seen by a podiatrist.  
His complaints were noted and the examination revealed severe 
equinnus with pain at calcaneal tubersoity and up mid tarsal 
area.  Plantar and posterior spurs were noted with ossicle at 
navicular area.  A basic foot orthosis was prescribed with a 
lift and medication.

The post-service medical records are absent of complaints or 
treatment related to the right foot for many years and do not 
reveal a continuity of symptomatology such as to enable a 
finding that the currently-diagnosed foot disorder is 
casually related to service.  Indeed, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service (more than ten years), can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

In a statement in support of his claim received in June 2007, 
the veteran states that because he was young and did not have 
to be on his feet constantly, his foot did not previously 
bother him.  He asserts that his foot had been bothering him 
for a few years before October 2005, due to having to stand 
for many hours while working.  The veteran states that his 
foot swelled during training camp in 1969, and although he 
did not suffer for many years after, he currently can not 
stand for hours without having swelling and pain.  In this 
regard, the Board notes that he is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir 2006).  However, in his statements he 
acknowledges that bother him until a few years prior to 2005.  

However, even if the veteran's statements are construed as 
alleging continuity of symptoms since active service, the 
absence of documented complaints or treatment for decades 
following military discharge is more probative than his 
current recollection as to symptoms experienced.  Therefore, 
continuity has not been established, either through competent 
evidence or through his statements.  However, this does not 
in itself preclude a grant of service connection.  Service 
connection may also be granted for any disability diagnosed 
after discharge when all of the evidence establishes that the 
injury was incurred in service.  See 38 C.F.R. § 3.303(d). 

Next, the Board finds that there is no medical evidence that 
causally relates the currently-reported foot disorder to 
active service.  The veteran was afforded a VA examination in 
September 2006.  The examiner noted that there was 
osteoarthritis in the first metatarsal joint of the right 
foot as well as plantar fasciitis and a calcaneal spur of the 
right foot.  There was no evidence of any current problems 
associated with the third metatarsal which was injured during 
service.  The examiner opined that the diagnoses of 
osteoarthritis, plantar fasciitis, and a calcaneal spur were 
not related to service.  The examiner stated that the onset 
of these foot conditions, thirty years after service and 
associated with the specific activity of working in a 
shipyard, were not caused by or the result of any injury 
sustained during service.  As such, no medical professional 
has established a relationship between the veteran's current 
foot disorder and active duty.

Although the veteran contends his disorder relates to 
service, his opinion alone cannot create the link between his 
current symptoms and experiences during service.  Where the 
determinative issue requires a medical diagnosis, competent 
medical evidence is required.  This burden typically can not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In sum, the Board acknowledges that the veteran has a current 
diagnosis of a right foot disorder.  However, because of the 
absence of a medical nexus between his current complaints and 
active duty, the absence of treatment for a chronic foot 
condition in service, and the amount of time that elapsed 
since military service without treatment, the Board finds 
that the evidence is against a grant of service connection 
for a right foot disorder.


ORDER

Service connection for a right foot disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


